

117 S2552 IS: To promote long-term economic recovery and job creation in underserved communities by providing for investment in catalytic local predevelopment projects for resilient climate infrastructure innovation and to provide assistance to support State and local project development, and for other purposes.
U.S. Senate
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2552IN THE SENATE OF THE UNITED STATESJuly 29, 2021Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo promote long-term economic recovery and job creation in underserved communities by providing for investment in catalytic local predevelopment projects for resilient climate infrastructure innovation and to provide assistance to support State and local project development, and for other purposes.1.Short titleThis Act may be cited as the Local Infrastructure Funding & Technical Assistance Act or the LIFT Act.2.Findings(a)FindingsCongress finds that—(1)infrastructure systems in the United States are in a period of significant disrepair and are increasingly vulnerable due to climate change;(2)aging infrastructure, new technologies, increasing complexity, and increasing incidents of severe weather due to climate change pose new challenges to the resilience of those infrastructure systems;(3)the climate resilience challenge is most acute in underserved communities in the United States, which face a chronic underinvestment in infrastructure systems and require restorative investments to rebuild with equity;(4)in purchasing infrastructure, the Federal Government typically accepts a low-cost capital bid without a plan for maintaining an asset that is designed to last 30 to 40 years, such that investing in local best practices and capacity for better procurement, asset management, design, lifecycle finance, and innovative data and sensor systems will partially address the resilient infrastructure funding crisis in the United States;(5)experts have determined that pre­de­vel­op­ment funding at the local and project levels is the critical gap in accelerating efforts of the Federal Government—(A)to support climate-resilient infrastructure systems and regional economies; and(B)to create a steady stream of shovel-worthy and well-maintained community projects; (6)economic analyses have determined that existing Federal and State predevelopment programs generate as much as $16 to $20 in economic activity for every $1 of public funds expended;(7)studies demonstrate that the development of stronger lifecycle infrastructure methods by State and local project sponsors will likely help local governments better leverage current and future Federal taxpayer investment in public infrastructure through partnerships with impact investors;(8)well-managed and resilient regional, State, and local infrastructure assets will lower future Federal taxpayer costs for recovery and restoration efforts;(9)States and regions have unique infrastructure systems and challenges, such as—(A)wildfires and droughts in the West;(B)failing dams and levees in the Midwest and Mississippi regions;(C)stormwater management issues in the East; and(D)broadband connectivity in the Intermountain region;(10)the interconnected nature of energy, water, building stock, transportation, and communication systems demands new investments and innovations—(A)to prepare for mitigating risks and cyberattacks; and(B)to carry out integrated deployment strategies;(11)the basic infrastructure needs of many communities are changing during the COVID–19 era to emphasize distance learning and public health, while much of the infrastructure stock of the United States created in the 1950s, 1960s, and 1970s is aging;(12)2/3 of United States infrastructure is funded at the State and local levels; (13)the Federal Government, in the role of a long-term strategic infrastructure partner, should focus on making catalytic investments that—(A)promote local best practices in resilient infrastructure through performance-based investments in States and communities;(B)encourage regional innovation, innovative partnerships, and economic resilience strategies and outcomes that fund long-term capacity building and economic recovery; and(C)provide strategic capacity building resources, technical assistance, and flexible predevelopment support for resilient infrastructure project development that allows States and communities to accelerate the most critical State and community infrastructure needs; and(14)grantees and applicants of the Assistance for Coal Communities program of the Economic Development Administration have expressed financial hardship with meeting all project predevelopment costs needed to be eligible for that program and to transition away from fossil fuel infrastructure.(b)PurposeRecognizing that pressing climate-resilient infrastructure needs differ by State and region, and that Federal program support for project predevelopment is limited or inflexible due to programmatic silos, the purpose of this Act is to establish new, flexible funding streams and expedited processes—(1)to accelerate timely, resilient infrastructure deployment, specifically in underserved communities;(2)to reduce taxpayer costs in response to disasters involving infrastructure; and(3)to preserve existing jobs and to create new jobs.3.DefinitionsIn this Act:(1)Capacity buildingThe term capacity building includes all activities associated with early stage community-based project formation and conceptualization, prior to project predevelopment activity, including stipends to local community organizations for planning participation, community outreach and engagement activities, grant writing, research, and mentorship support to move projects from formation and conceptualization to project predevelopment. (2)Eligible recipientThe term eligible recipient means—(A)an eligible recipient (as defined in section 3 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3122)); and(B)a private individual, a nonprofit organization, or a for-profit organization. (3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(4)Lead applicantThe term lead applicant means the eligible recipient that is primarily responsible for the preparation, conduct, and administration of the project for which a grant is provided under section 4(b)(2). (5)Minority or woman-led entityThe term minority or woman-led entity means an organization, as determined by the Secretary—(A)for which a majority of the governing board of directors and executive leadership of the organization are women or minority persons;(B)that is not dependent on or influenced by another non-eligible person or organization; and(C)that has not been established for the purpose of this Act. (6)Project predevelopmentThe term project predevelopment means a measure required to be completed before construction of a project may occur, such as—(A)architectural or engineering work;(B)a market assessment;(C)community outreach and engagement;(D)an economic feasibility study;(E)the acquisition of a site or lease;(F)preparation of a business plan; (G)any activity relating to permitting;(H)any activity relating to the writing of grant applications;(I)capacity building in local governments, community institutions, and nonprofit organizations; and(J)training for unionized labor to execute on such activities.(7)SecretaryThe term Secretary means the Secretary of Commerce. (8)Underserved communityThe term underserved community means—(A)a community—(i)with significant representation of communities of color, low-income communities, or indigenous communities; and(ii)that experiences, or is at risk of experiencing, higher or more adverse human health or environmental effects, as compared to other communities;(B)Tribal communities;(C)a community facing economic transition, deindustrialization, and historic under-investment; or(D)a community with a high rate of poverty or unemployment. 4.Authorization of appropriations(a)In generalIn addition to amounts otherwise available, there is authorized to be appropriated for fiscal year 2022, $15,000,000,000, to remain available until September 30, 2027, to the Secretary of Commerce for economic adjustment assistance under section 209 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3149) to provide grants for project predevelopment and technical assistance.(b)Administrative costsIn addition to amounts otherwise available, there is authorized to be appropriated for fiscal year 2022, $300,000,000, to remain available until September 30, 2027, to the Secretary of Commerce for the administrative costs of carrying out this section, including the costs of utilizing temporary Federal personnel as may be necessary. (c)Type of grantsOf the amounts made available under subsection (a)—(1)$5,000,000,000 shall be for technical assistance and grants to eligible recipients to perform capacity building; and(2)$10,000,000,000 shall be for grants to eligible recipients to perform project predevelopment activities to assist States and communities that need support with climate infrastructure investments, subject to the requirements of section 5.(d)Underserved communitiesOf the amounts made available under subsection (a), not less than 50 percent shall be used for activities described in subsection (c) that are carried out in underserved communities.5.Local infrastructure funding & technical assistance grant requirements(a)LimitationsIn making grants with amounts made available under section 4(c)(2), the Secretary may not—(1)provide to an eligible recipient more than 1 grant for which the eligible recipient is the lead applicant; or (2)make a grant in an amount of more than $500,000.(b)PartnershipsAn eligible recipient seeking to receive a grant under section 4(c)(2) may partner with 1 or more—(1)eligible recipient; or(2)any other entity, as determined by the Secretary.(c)Use of grantAn eligible recipient may use a grant under section 4(c)(2) for project predevelopment including—(1)project planning, community outreach and engagement, and feasibility studies;(2)demonstrations of innovative activities or strategic economic development investments;(3)management and operational assistance;(4)establishment of university centers;(5)establishment of business outreach centers;(6)studies evaluating the needs of, and development potential for, economic growth of areas that the Secretary determines have substantial need for the assistance;(7)studies that evaluate the effectiveness of coordinating projects funded under the Public Works and Economic Development Act of 1965 (42 U.S.C. 3121 et seq.) with projects funded under other Acts;(8)assessment, marketing, and establishment of business clusters; (9)other activities determined by the Secretary to be appropriate; and(10)making a grant to an organization to carry out any of the activities described in paragraphs (1) through (9). (d)Selection(1)In generalThe Secretary may award a grant under section 4(c)(2) only after an evaluation of—(A)the merits of the application;(B)the likely low- to no-carbon opportunities described in the application that align with any Federal climate and resiliency goals; (C)the extent to which the proposed activities would create efficiency of operations across services; and(D)the extent to which the proposed activities would promote resources to invest in community infrastructure.(2)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible recipients that—(A)are minority or women-led entities;(B)are partnerships between an institution of higher education and a labor organization; (C)are located in an underserved community; (D)propose to carry out activities that would—(i)result in predicted large greenhouse gas reductions; or (ii)reduce air pollution; (E)propose to carry out activities that would result in large improvements to public health; (F)propose to carry out activities that would improve community adaptation and resiliency; or(G)propose to carry out activities that would modernize communities and community connectivity. 